DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-10 are pending.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CHINA on 5/21/2019.  It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosaka et al. (US 2004/0054096 – hereinafter “Hosaka”).

Per claim 1, Hosaka teaches a crosslinked polyimide, comprising a diamine monomer having a long chain pendant group (A polyimide is synthesized from a diamine compound having a long chain pendant group (Abstract; ¶8-10 and 43)).


6.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minami et al. (US 6,417,321 – hereinafter “Minami”).

Per claim 1, Minami teaches a crosslinked polyimide, comprising a diamine monomer having a long chain pendant group (A crosslinked polyimide is made by a process comprising the step of crosslinking a polyimide comprising diamines comprising pendent fluorenyl groups and comprising aromatic rings (Abstract)).


7.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al. (US 2009/0029072 – hereinafter “Fujimoto”).

Per claim 1, Fujimoto teaches a crosslinked polyimide, comprising a diamine monomer having a long chain pendant group (A polyimide resin composition comprises an acid dianhydride and a diamine compound, which includes a long-chain alkyl group in a side-chain in its polyimide skeleton (¶23-24)).


8.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2014/0275440).

Per claim 1, Huang teaches a crosslinked polyimide, comprising a diamine monomer having a long chain pendant group (A polyimide is manufactured from a diamine monomer having a large side chain (¶12-13, and 72)).


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claim 10 is rejected under 35 U.S.C. 103 as being obvious in view of Hosaka and Lu (US 2001/0035714).

	Per claim 10, Hosaka does not explicitly teach an organic light emitting diode (OLED) device, comprising a substrate, a material of the substrate is the crosslinked polyimide of claim 1.  In contrast, Lu teaches an OLED panel comprising a substrate having a patterned crosslinked polyimide (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the crosslinked polyimide of Hosaka in an OLED device.  One of ordinary skill would make such a modification because polyimides are good candidates for pixel-defining layers (Lu; ¶26).


11.	Claim 10 is rejected under 35 U.S.C. 103 as being obvious in view of Minami and Lu.

	Per claim 10, Minami does not explicitly teach an organic light emitting diode (OLED) device, comprising a substrate, a material of the substrate is the crosslinked polyimide of claim 1.  In contrast, Lu teaches an OLED panel comprising a substrate having a patterned crosslinked polyimide (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the crosslinked polyimide of Minami in an OLED device.  One of ordinary skill would make such a modification because polyimides are good candidates for pixel-defining layers (Lu; ¶26).


12.	Claim 10 is rejected under 35 U.S.C. 103 as being obvious in view of Fujimoto and Lu.

	Per claim 10, Fujimoto does not explicitly teach an organic light emitting diode (OLED) device, comprising a substrate, a material of the substrate is the crosslinked polyimide of claim 1.  In contrast, Lu teaches an OLED panel comprising a substrate having a patterned crosslinked polyimide (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the crosslinked polyimide of Fujimoto in an OLED device.  One of ordinary skill would make such a modification because polyimides are good candidates for pixel-defining layers (Lu; ¶26).


13.	Claim 10 is rejected under 35 U.S.C. 103 as being obvious in view of Huang and Lu.

	Per claim 10, Huang does not explicitly teach an organic light emitting diode (OLED) device, comprising a substrate, a material of the substrate is the crosslinked polyimide of claim 1.  In contrast, Lu teaches an OLED panel comprising a substrate having a patterned crosslinked polyimide (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the crosslinked polyimide of Huang in an OLED device.  One of ordinary skill would make such a modification because polyimides are good candidates for pixel-defining layers (Lu; ¶26).


Claim Objections
14.	Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 2, the prior art of record is silent on a polyimide film, comprising the crosslinked polyimide of claim 1, a dielectric constant of the crosslinked polyimide ranges from 1.5 to 2, and a light transmittance rate of the crosslinked polyimide ranges from 80% to 99%.  Claims 3-9 are consequently rejected due to their dependence on claim 2.


Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852